Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 5-6, 12-13, 15-18, 21-22, 24-25, 29-30, 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0302872 A1, hereinafter “Tanaka”), in view of Go et al. (US 20180182794 A1, hereinafter “Go”).

Regarding claim 24, Tanaka teaches an imaging system (Fig. 1), comprising: 
a pixel array (Figs. 2&19, [0058]&[0333]: Pixel Array Unit 21), including: 
a plurality of pixel cells disposed in a semiconductor material (Figs. 4&19, [0058]&[0088]: Pixel unit 41), wherein each of the pixel cells of the plurality of pixel cells includes: 
a plurality of photodiodes to generate image charge in response to incident light (Figs. 4&19, [0088]: PD 61); 
a first floating diffusion coupled to receive the image charge generated by the plurality of photodiodes (Figs. 4&19, [0114]: FDs 67 and 68); 
a first source follower transistor having a gate coupled to the first floating diffusion to generate a respective image signal at a source region of the first source follower transistor in response to the image charge in the first floating diffusion (Figs. 4&19, [0110]&[0119]: amplification transistor 65); 
and a first row select transistor having a drain region coupled to the source region of the first source follower (Figs. 4&19, [0119]: selection transistor 66 and amplification transistor 65); a second row select transistor having a drain region coupled to the source region of the first source follower (Figs. 4&19, [0119]: selection transistor 66'); 
and a plurality of column bitlines coupled to the plurality of pixel cells, wherein the plurality of pixel cells are organized into a plurality of columns of pixel cells and a plurality of rows of pixel cells, wherein each one of the plurality of column bitlines corresponds to a respective one of the plurality of columns of pixel cells (Figs. 18-19, [0069]: 422n-1 , 422n and 42’2n-1 are column bit lines coupled to pixel units); 
control circuitry coupled to the pixel array to control operation of the pixel array (Fig. 2, [0060]: Row Control Unit 22); 
and readout circuitry coupled to the pixel array to readout image data from the pixel array (Fig. 2, [0061]-[0062]: column processor 23 and column control unit 24).
Tanaka does not teach a common junction disposed in the semiconductor material between a gate of the first row select transistor and a gate of the second row select transistor, wherein the drain region of the first row select transistor and the drain region of the second row select transistor are shared and coupled together through the semiconductor material of the common junction.
However, Go discloses a common junction disposed in the semiconductor material between a gate of the first row select transistor and a gate of the second row select transistor, wherein the drain region of the first row select transistor and the drain region of the second row select transistor are shared and coupled together through the semiconductor material of the common junction (Fig. 1A, [0041]: fourth impurity area 136, which is the drain area D shared by the first selection transistor SEL1 and the second selection transistor SEL2 (e.g., a common drain area shared by two adjacent selection transistors), may be disposed under the open space 126MO of the coupling selection gate electrode 126M). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common junction disposed in the semiconductor material between a gate of the first row select transistor and a gate of the second row select transistor, wherein the drain region of the first row select transistor and the drain region of the second row select transistor are shared and coupled together through the semiconductor material of the common junction as taught by Go into Tanaka imaging device. The suggestion/ motivation for doing so would be to maximize space and minimize imaging device layout.

Regarding claim 25, the Tanaka and Go combination teaches the imaging system of claim 24, in addition Tanaka discloses further comprising function logic coupled to the readout circuitry to store the image data readout from the pixel array (Figs. 1&2,  [0045]&[0063]-[0064]: Memory 3 and column I/F unit 12).

Regarding claim 29, the Tanaka and Go combination teaches the imaging system of claim 24, in addition Tanaka discloses wherein the plurality of column bitlines includes a first column bitline (Figs. 18-19, 422n-1 and 42’2n-1 are the first column bit line) and a second column bitline (Figs. 18-19, 422n is the second column bit line), wherein the plurality of columns of pixel cells includes a first column of pixel cells and a second column of pixel cells, wherein the first column bitline corresponds to the first column of pixel cells, and wherein the second column bitline corresponds to the second column of pixel cells (Figs. 3 and 18-19, [0069]).

Regarding claim 30, the Tanaka and Go combination teaches the imaging system of claim 29, in addition Tanaka discloses wherein a source region of the first row select transistor (Transistors 66) of each pixel cell of the first column of pixel cells is coupled to the first column bitline (as illustrated by Fig. 19: 422n-1 and 42’2n-1).

Regarding claim 36, the Tanaka and Go combination teaches the imaging system of claim 29, in addition Tanaka discloses wherein the first column of pixel cells is a neighboring column of the second column of pixel cells (as illustrated by Fig.19).
Regarding claim 37, the Tanaka and Go combination teaches the  imaging system of claim 29, in addition Tanaka discloses wherein the plurality of columns of pixel cells further includes a third column of pixel cells, wherein the third column of pixel cells is disposed between the first column of pixel cells and the second column of pixel cells (as illustrated by Fig.19).

Regarding claim 39, the Tanaka and Go combination teaches the imaging system of claim 24, in addition Tanaka discloses wherein each of the pixel cells of the plurality of pixel cells further comprises a reset transistor coupled between a voltage supply and the first floating diffusion (Fig. 4, [0098]: Reset transistor 63/64).

Regarding claims 1, 5, 6, 12, 13 and 15,  claims 1, 5, 6, 12, 13 and 15 have been analyzed with regard to respective claims 24, 29, 30, 36, 37 and 39 are rejected for the same reasons of obviousness as used above.

Regarding claim 16, the Tanaka and Go combination teaches the pixel array of claim 5, in addition Tanaka discloses wherein each of the pixel cells of the plurality of pixel cells includes 8 photodiodes organized into a 2×4 arrangement (Figs. 4 and 18-19).

Regarding claim 17, the Tanaka and Go combination teaches the pixel array of claim 16, in addition Tanaka discloses wherein the 2×4 arrangement of photodiodes of a first pixel cell of the first column of pixel cells and the 2×4 arrangement of photodiodes of a corresponding pixel cell of the second column of pixel cells are configured to detect light having a same color (Fig. 19, The color filter patterns on the first pixel cell and second pixel cell are the same. Both pixel cells detect light of the colors R, G and B) to provide a 16C binned image signal through the first row select transistor of said first pixel cell of the first column of pixel cells and the second row select transistor of said corresponding pixel cell of the second column of pixel cells to the first column bitline ([0329]-[0330]: The second select transistors of the first and second pixel cells allow for the 16 pixels to be binned on the first column bitline).

Regarding claim 18, the Tanaka and Go combination teaches the pixel array of claim 16, in addition Tanaka discloses wherein the 2×4 arrangement of photodiodes includes two 2×2 arrangements of photodiodes (Figs. 4 and 18-19).

Regarding claim 21, the Tanaka and Go combination teaches the pixel array of claim 18, in addition Tanaka discloses wherein each of a first and a second one of the 2x2 arrangements of photodiodes includes first, second, third, and fourth photodiodes configured to detect red (R) light, green (G) green light, green (G) light, and blue (B) light, respectively, through a color filter array having a Bayer color filter pattern (as illustrated by Figs. 4 and 18-19: Bayer array is adopted as the pattern of the color filter).

Regarding claim 22, the Tanaka and Go combination teaches the pixel array of claim 21, in addition Tanaka discloses wherein a first image signal is read out through the first column bitline through the first row select transistor of a first pixel cell of the first column of pixel cells (as illustrate by Figs. 18&19, [0336]: in the pixel array unit 21 in FIG. 18, the selection control line SEL for simultaneously turning on the selection transistor 66.sub.2n−1 connected to the VSL 42.sub.2n−1 for the full pixel reading of the pixel unit 41.sub.m,2n−1 and the selection transistor 66.sub.2n connected to the VSL 42.sub.2n for the full pixel reading of the pixel unit 41.sub.m,2n is required.) and a second image signal is read out through the second column bitline through the first row select transistor of a first pixel cell of the second column of pixel cells for a full resolution 1C readout from the pixel array (as illustrate by Fig. 19, [0337]: Furthermore, in the pixel array unit 21 in FIG. 18, a selection control line SEL′ for simultaneously turning on the selection transistor 66′.sub.2n−1 connected to the shared VSL 42′.sub.2n−1 of the pixel unit 41.sub.m,2n−1 and the selection transistor 66′.sub.2n connected to the shared VSL 42.sub.2n−1 of the pixel unit 41.sub.m,2n is required.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka and Go combination as applied above, in view of Tanaka et al. (US 20190019835 A1, hereinafter “Tanaka’835”).

Regarding claim 19, the Tanaka and Go combination teaches the pixel array of claim 18, except wherein a first one of the 2×2 arrangements of photodiodes is configured to detect a first color of the incident light and wherein a second one of the 2×2 arrangements is configured to detect a second color of the incident light, wherein the first and second colors of are two of three colors included in a group of colors including red, green, and blue.
However, Tanaka’835 wherein a first one of the 2×2 arrangements of photodiodes is configured to detect a first color of the incident light and wherein a second one of the 2×2 arrangements is configured to detect a second color of the incident light, wherein the first and second colors of are two of three colors included in a group of colors including red, green, and blue (Fig. 8, [0089]-[0090]: 2x2 green pixels, 2x2 Blue pixels and 2x2 Red pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a first one of the 2×2 arrangements of photodiodes is configured to detect a first color of the incident light and wherein a second one of the 2×2 arrangements is configured to detect a second color of the incident light, wherein the first and second colors of are two of three colors included in a group of colors including red, green, and blue as taught by Tanaka’835 into the Tanaka and Go combination. The suggestion/ motivation for doing so would be to improve a dynamic range of a pixel (Tanaka’835: [0092]).

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka and Go combination as applied above, in view of Kwag (US 20210044771 A1, hereinafter “Kwag”).

Regarding claim 27, the Tanaka and Go combination teaches the imaging system of claim 24, except wherein each of the pixel cells of the plurality of pixel cells further includes a second source follower transistor having a gate coupled to the first floating diffusion to generate the respective image signal at a source region of the second source follower transistor in response to the image charge in the first floating diffusion, wherein the source region of the second source follower transistor is coupled to the drain region of the first row select transistor and the drain region of the second row select transistor.
However, Kwag discloses wherein each of the pixel cells of the plurality of pixel cells further includes a second source follower transistor having a gate coupled to the first floating diffusion to generate the respective image signal at a source region of the second source follower transistor in response to the image charge in the first floating diffusion, wherein the source region of the second source follower transistor is coupled to the drain region of the first row select transistor and the drain region of the second row select transistor (as illustrated by Fig.7, [0113]: additional amplifiers transistors (TB4, TB6, TB8, and TB10) are coupled to the drains of two select transistors (TB5 and TB9) in order to expediate the read out of the photocharges accumulated in the floating diffusion (FD) regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the pixel cells of the plurality of pixel cells further includes a second source follower transistor having a gate coupled to the first floating diffusion to generate the respective image signal at a source region of the second source follower transistor in response to the image charge in the first floating diffusion, wherein the source region of the second source follower transistor is coupled to the drain region of the first row select transistor and the drain region of the second row select transistor as taught by Kwag into the Tanaka and Go combination. The suggestion/ motivation for doing so would be to expediate the read out of the photocharges accumulated in the floating diffusion (FD) regions.

Regarding claim 3,  claim 3 has been analyzed with regard to claim 27 and is rejected for the same reasons of obviousness as used above.

Claims 14 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the Tanaka and Go combination as applied above, in view of Takatsuka et al. (US 2020/0053309 A1, hereinafter “Takatsuka”).

Regarding claim 38, the Tanaka and Go combination teaches the imaging system of claim 24, except wherein each of the pixel cells of the plurality of pixel cells further comprises: a second floating diffusion; and a dual conversion gain (DCG) transistor coupled between the first floating diffusion and the second floating diffusion, wherein said each of the pixel cells of the plurality of pixel cells is configured to be in high conversion gain (HCG) mode when the DCG transistor is turned off, and wherein said each of the plurality of pixel cells is configured to be in low conversion gain (LCG) mode when the DCG transistor is turned on.
However, Takatsuka discloses wherein each of the pixel cells of the plurality of pixel cells (Fig. 9) further comprises: a second floating diffusion (Fig. 9, [0062]: Connection between FD transistor 25 and capacitance 26); and a dual conversion gain (DCG) transistor (Fig. 9, FD transistor 25) coupled between the first floating diffusion (Fig. 9, FD) and the second floating diffusion, wherein said each of the pixel cells of the plurality of pixel cells is configured to be in high conversion gain (HCG) mode when the DCG transistor is turned off ([0068], In HG (High Gain) state, the transistor is off.), and wherein said each of the plurality of pixel cells is configured to be in low conversion gain (LCG) mode when the DCG transistor is turned on ([0069], In LG (Low Gain) state, the transistor is on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the pixel cells of the plurality of pixel cells further comprises: a second floating diffusion; and a dual conversion gain (DCG) transistor coupled between the first floating diffusion and the second floating diffusion, wherein said each of the pixel cells of the plurality of pixel cells is configured to be in high conversion gain (HCG) mode when the DCG transistor is turned off, and wherein said each of the plurality of pixel cells is configured to be in low conversion gain (LCG) mode when the DCG transistor is turned on as taught by Takatsuka into the Tanaka and Go combination. The suggestion/ motivation for doing so would be to improve a dynamic range of a pixel (Takatsuka: [0003]-[0004]).

Regarding claim 14,  claim 14 has been analyzed with regard to claim 38 and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 2, 4, 7-11, 20, 23, 26, 28 and 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697